      Case 1:19-cv-04442-PGG-BCM Document 90 Filed 04/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           4/19/21
THERESA SALAMENO, individually and on
behalf of the Estate of Lawrence Salameno,          19-CV-4442 (PGG) (BCM)
               Plaintiff,
                                                    ORDER SCHEDULING PRETRIAL
       -against-                                    AND DISCOVERY SCHEDULING
BRITTANY RAWLINGS, et al.                           CONFERENCE
               Defendants.


BARBARA MOSES, United States Magistrate Judge.

       It is hereby ORDERED that a pretrial and discovery scheduling conference in

accordance with Fed. R. Civ. P. 16 will be held on May 19, 2021, at 12:00 p.m., via

teleconference. At that time parties should dial (888) 557-8511 and enter the access code:

7746387. At the conference, the parties must be prepared to discuss the subjects set forth in Fed.

R. Civ. P. 16(b) and (c).

       It is further ORDERED that counsel shall meet and confer remotely (e.g., by telephone

or videoconference) in accordance with Fed. R. Civ. P. 26(f) no later than 21 days prior to the

conference. No later than one week (seven calendar days) prior to the conference, the parties

shall file a Pre-Conference Statement, via ECF, signed by counsel for all parties. The Statement,

which will constitute the written report required by Fed. R. Civ. P. 26(f)(2), shall contain the

following information:

       1.      The date of the conference and appearances for the parties, including the names of
               the individual attorneys who will attend, their law firms, addresses, and telephone
               numbers, and the party or parties represented. The Court expects each party's
               principal trial attorney to attend the conference.

       2.      A concise statement of the nature of the case and the issues as they appear on the
               date of the Statement.
      Case 1:19-cv-04442-PGG-BCM Document 90 Filed 04/19/21 Page 2 of 3




       3.     A proposed discovery schedule including:

              a. A date for exchanging the automatic disclosures required by Fed. R. Civ. P.
                 26(a)(1)(A), or the date on which such disclosures were accomplished;

              b. Dates for the service of initial document production requests and
                 interrogatories (limited in accordance with Local Civil Rule 33.3);

              c. A date by which all fact depositions will be completed, including the names
                 (if known) or descriptions of persons expected to be deposed;

              d. A date for the close of all fact discovery;

              e. Dates by which each party's expert report(s) or other expert disclosure, and
                 any responding reports, will be supplied to the adversary;

              f. A date for the close of all discovery, including expert depositions.

       4.     Any proposed limitations to be placed on discovery, including protective or
              confidentiality orders. The parties may (but are not required to) use the Model
              Protective Order found on the Court's website at https://nysd.uscourts.gov/hon-
              barbara-moses.

       5.     Any anticipated discovery issues that may warrant early attention from the Court
              (including ESI protocols, litigation holds, and other issues relating to the
              preservation, retrieval and/or production of electronically stored information).

       6.     A date, approximately 30 days prior to the close of fact discovery, for a status
              conference with the Court.

       7.     When the case should be (a) referred to mediation or (b) scheduled for a
              settlement conference with the Court.

       8.     A date for the filing of pre-motion conference requests regarding summary
              judgment.

       9.     The anticipated length of trial and whether a jury has been requested.

       10.    Whether the parties wish to consent to trial before the designated magistrate
              judge.

       To the extent the parties are in disagreement concerning any portion of the Pre-

Conference Statement, they may submit separate proposals as to such portion, without argument.




                                                2
     Case 1:19-cv-04442-PGG-BCM Document 90 Filed 04/19/21 Page 3 of 3




    PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
    NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
    COURT:

    Conferences and Hearings. All court conferences and hearings will be conducted
    by teleconference. Please treat the teleconference as you would treat a public
    court appearance. If a conference or hearing in another matter is ongoing when
    you call in, please be silent (mute your line) until your case is called.

    Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
    depositions in this action may be taken via telephone, videoconference, or other
    remote means, and may be recorded by any reliable audio or audiovisual means.
    This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
    30(b)(5), including the requirement that, unless the parties stipulate otherwise,
    the deposition be "conducted before an officer appointed or designated under
    Rule 28," and that the deponent be placed under oath by that officer. For
    avoidance of doubt, a deposition will be deemed to have been conducted
    "before" an officer so long as that officer attends the deposition via the same
    remote means (e.g., telephone conference call or video conference) used to
    connect all other remote participants, and so long as all participants (including
    the officer) can clearly hear and be heard by all other participants.


Dated: New York, New York
       April 19, 2021
                                        SO ORDERED.



                                        ________________________________
                                        BARBARA MOSES
                                        United States Magistrate Judge




                                           3
